UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q [ X ] QUARTERLY REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, [ ] TRANSITION REPORT UNDER SECTION 13 0R 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-52055 RED LAKE EXPLORATION, INC. (Exact name of small business issuer as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 20-2138504 (I.R.S. Employer Identification No.) 195 Park Avenue, Thunder Bay Ontario, Canada P7B 1B9 (Address of principal executive offices) (Zip Code) (807) 345-5380 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filed,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). [ ] Yes [ X ] No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of June 9, 2008 the number of shares of the registrant’s classes of common stock outstanding was TABLE OF CONTENTS Part I - Financial Information Page Item 1. Financial Statements Consolidated Balance Sheets – April 30, 2008 (unaudited) and January 31, 2008 1 Consolidated Statements of Operations – For the Three Months Ended April 30, 2008 and 2007 (unaudited) 2 Consolidated Statements of Stockholders’ (Deficit) Equity - For The Period From January 10, 2005 (Inception) To April 30, 2008 (unaudited) 3 Consolidated Statements of Cash Flows – For the Three Months Ended April 30, 2008 and 2007 (unaudited) 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 26 Part II -Other Information 26 Item 1. Legal Proceedings 26 Item 1A. Risk Factors 26 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 3. Defaults Upon Senior Securities 27 Item 4. Submission of Matters to a Vote of Security Holders 27 Item 5. Other Information 27 Item 6. Exhibits 27 Signatures 28 Part I, Item 1.Financial Statements. RED LAKE EXPLORATION, INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED BALANCE SHEETS April 30, January 31, 2008 2008 (Unaudited) ASSETS Current assets: Cash $ 162,204 $ 1,901 Accounts receivable 2,590 - Prepaid expenses 23,123 - Other receivable 12,654 Total current assets 200,571 Unproved mineral properties 581,500 - Total assets $ 782,071 $ 1,901 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ 38,543 $ 44,719 Accrued liabilities 3,091 - Accrued professional fees 46,007 32,018 Due to related parties 87,701 41,237 Total liabilities 175,342 117,974 Commitments and contingencies Stockholders' (deficit) equity: Common stock, $0.001 par value, authorized 200,000,000, 57,183,334 and 53,183,334issued and outstanding at April 30, 2008 and January 31, 2008, respectively 57,183 53,183 Additional paid in capital 1,116,316 120,316 Deficit accumulated during exploration stage (565,124 ) (289,572 ) Accumulated other comprehensive loss (1,646 ) - Total stockholders' equity (deficit) 606,729 (116,073 ) Total liabilities and stockholders' equity (deficit) $ 782,071 $ 1,901 The accompanying notes are an integral part of these consolidated financial statements. 1 RED LAKE EXPLORATION, INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three MonthsEnded April 30, From January 10, 2005 (Inception) to April 30, 2008 2007 2008 Revenue Royalties $ 5,262 $ - $ 5,262 Operating Expenses: Administrative 65,977 - 122,886 Advertising and promotion 50,799 - 55,636 Bank charges and interest 1,496 47 2,403 Donated rent - 750 4,750 Donated service fees - 1,500 9,500 Mineral and exploration costs 128,545 - 196,843 Office 3,756 30 5,817 Professional fees 23,964 7,400 115,786 Regulatory 25 25 11,695 Travel and entertainment 6,475 - 35,606 Impairment loss on mineral property costs - - 9,000 Foreign exchange (223 ) - 464 Total operating expenses 280,814 9,752 570,386 Net loss for the period $ (275,552 ) $ (9,752 ) $ (565,124 ) Net loss per share - basic and diluted $ (0.01 ) $ (0.00 ) Weighted average number of shares outstanding - basic and diluted 53,272,223 77,350,000 The accompanying notes are an integral part of these unaudited consolidated financial statements. 2 RED LAKE EXPLORATION, INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY AND COMPREHENSIVE LOSS FOR THE PERIOD FROM JANUARY 10, 2005 (INCEPTION) TO APRIL 30, 2008 (UNAUDITED) Accum- ulated Other Common Stock Issued Compre- Number ofShares Amount AdditionalPaid-inCapital hensiveIncome (Loss) Total Balance at January 10,2005 (Inception) - $ - $ - $ - $ - Net loss - - - (825 ) (825 ) Balance at January 31, 2005 - - - (825 ) (825 ) Common stock issued for cash 77,350,000 77,350 (18,100 ) - 59,250 Donated services - - 3,000 - 3,000 Net loss - - - (12,363 ) (12,363 ) Balance at January 31, 2006 77,350,000 77,350 (15,100 ) (13,188 ) 49,062 Donated services - - 9,000 - 9,000 Net loss - - - (43,885 ) (43,885 ) Balance at January 31, 2007 77,350,000 77,350 (6,100 ) (57,073 ) 14,177 Donated services - - 2,250 - 2,250 Net loss for the three months ended April 30, 2007 - - - (9,752 ) (9,752 ) Balance at April 30, 2007 77,350,000 77,350 (3,850 ) (66,825 ) 6,675 Common shares purchased for debt and cancelled (24,500,000 ) (24,500 ) 24,499 - (1 ) Common stock issued for cash 333,334 333 99,667 - 100,000 Net loss for the nine months ended January 31, 2008 - - - (222,747 ) (222,747 ) Balance at January 31, 2008 53,183,334 53,183 120,316 (289,572 ) (116,073 ) Common stock issued for cash 4,000,000 4,000 996,000 - 1,000,000 Balance before net loss and foreign currency exchange loss - 883,927 Net loss for the three months ended April 30, 2008 - - - (275,552 ) (275,552 ) Foreign currency exchange loss - - - (1,646 ) (1,646 ) Comprehensive loss - (277,198 ) Balance at April 30, 2008 57,183,334 $ 57,183 $ 1,116,316 $ (566,770 ) $ 606,729 On June 15, 2007, the Company declared a forward split of 13 new common shares for every one common share outstanding. All share amounts have been retroactively adjusted for all periods presented. The accompanying notes are an integral part of these unaudited consolidated financial statements. 3 RED LAKE EXPLORATION, INC. (AN EXPLORATION STAGE COMPANY) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) From January 10, Three MonthsEnded April 30, 2005 (Inception) to April 30, 2008 2007 2008 Cash flows from operating activities: Net loss $ (275,552 ) $ (9,752 ) $ (565,124 ) Adjustments to reconcile net loss to net cash used in operating activities: Donated services and rent - 2,250 14,250 Impairment loss on mineral property costs - - 9,000 Changes in operating assets and liabilities: Accounts and other receivable (15,244 ) - (15,244 ) Prepaid expenses (23,123 ) - (23,123 ) Accounts payable (6,176 ) (1,300 ) 38,544 Accrued liabilities 3,091 - 3,091 Accrued professional fees 13,989 7,300 46,007 Due to related parties 46,464 - 87,699 Net cash used in operating activities (256,551 ) (1,502 ) (404,900 ) Cash flows from investing activities: Acquisition of unproved mineral properties (581,500 ) - (590,500 ) Net cash used in investing activities (581,500 ) - (590,500 ) Cash flows from financing activities: Proceeds from issuance of common stock 1,000,000 - 1,159,250 Net cash provided by financing activities 1,000,000 - 1,159,250 Effects of foreign currency exchange (1,646 ) - (1,646 ) (Decrease) increase in cash during the period 160,303 (1,502 ) 162,204 Cash, beginning of period 1,901 15,477 - Cash, end of period $ 162,204 $ 13,975 $ 162,204 Supplemental disclosures: Cash paid during the period for: Taxes $ - $ - $ - Interest $ - $ - $ - Non-cash financing transaction: Acquisition of 24,500,000 common shares $ - $ - $ 1 The accompanying notes are an integral part of these unaudited consolidated financial statements. 4 RED LAKE EXPLORATION, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2008 (UNAUDITED) NOTE 1 – ORGANIZATION AND BASIS OF PRESENTATION Nature of Operations Red Lake Exploration, Inc. was incorporated on January 10, 2005, under the laws of the State of Nevada. On August 21, 2007, Red Lake acquired a 99% interest in Minera Polymet Limitada (Polymet), a limited liability company formed on August 21, 2007, under the laws of the Republic of Chile. In these notes, the terms “Red Lake”, “Company”, “we”, “us” or “our” mean Red Lake Exploration, Inc. and its subsidiary, Polymet, whose operations are included in these unaudited consolidated financial statements. Red Lake is involved in the acquisition and exploration of mineral properties in Chile.The Company has not determined whether its properties contain mineral reserves that are economically recoverable. Exploration Stage These consolidated unaudited financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States of America for interim financial information, and are expressed in United States dollars.Red Lake has not produced any significant revenues from its principal business or commenced significant operations and is considered an Exploration Stage Company, as defined by Statement of Financial Accounting Standard (SFAS) No.7 Accounting and Reporting by Development Stage Enterprises. The Company is in the early exploration stage.In an exploration stage company, management devotes most of its time to conducting exploratory work and developing its business.These unaudited consolidated financial statements have been prepared on a going-concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business.The Company has never paid any dividends and is unlikely to pay dividends or generate earnings in the immediate or foreseeable future.The Company’s continuation as a going concern and its ability to emerge from the exploration stage with any planned principal business activity is dependent upon the continued financial support of its shareholders and its ability to obtain the necessary equity financing and attain profitable operations. Basis of Presentation These unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X.They do not include all information and notes required by generally accepted accounting principles for complete financial statements.However, except as disclosed herein, there have been no material changes in the information disclosed in the notes to the consolidated financial statements included in Red Lake’s annual report on Form 10-KSB for the year ended January 31, 2008. In the opinion of management, all adjustments (including normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the three months ended April 30, 2008 are not necessarily indicative of the results that may be expected for any other interim period or the entire year.For further information, these unaudited consolidated financial statements and the related notes should be read in conjunction with the Company’s audited consolidated financial statements for the year ended January 31, 2008 included in the Company’s annual report on Form 10-KSB. 5 RED LAKE EXPLORATION, INC. (AN EXPLORATION STAGE COMPANY) NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS APRIL 30, 2008 (UNAUDITED) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A summary of the Company’s significant accounting policies is included in the Company’s annual report on form 10-KSB for the year ended January 31, 2008. Additional significant accounting policies that either affect the Company or have been developed since January 31, 2008, are summarized below: Financial Instruments Foreign Exchange Risk The Company is subject to foreign exchange risk for sales and purchases denominated in foreign currencies. The functional currency for Polymet is the Chilean peso.
